PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Mantell, Robert, R.
Application No. 16/113,017
Filed: 27 Aug 2018
For: High-Flow Luer Lock Connector for a Luer Lock Connection

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the “RENEWED PETITION FOR AN UNINTENTIONALLY DELAYED PRIORITY CLAIM” filed February 11, 2021. The petition is being treated 
under 37 C.F.R § 1.78(e) and (c). 

The petition under 37 CFR 1.78 is GRANTED.

Effective with patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 
16, 2012, claims for foreign priority under § 1.55 and claims for priority under § 1.78 must be 
set forth in an application data sheet. Changes to Implement the Inventor’s Oath or 
Declaration Provisions of the Leahy-Smith America Invents Act: Final Rule, 77 Fed. Reg. 
48776 (August 14, 2012).

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) must 
be accompanied by:  

(1) 	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 
§§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director
may require additional where there is a question whether the delay was unintentional.

A review of the application as filed reveals that the claim for priority added on petition 
was not submitted on filing in an application data sheet. The four and sixteen-month 
periods specified in 37 CFR § 1.78(d)(3)  and (a)(4) have  expired. Thus, the instant 
petition is appropriate.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional 
application (or an intermediate application claiming the benefit of the prior-filed 
provisional application) must have been filed within twelve months of the filing date of 
the prior-filed provisional application.




were dismissed in decisions mailed November 6, 2019, March 5, 2020 and January 22, 
2021 because proper references were not provided, the chain of applications was not 
properly referenced and/or because the ADS was not compliant with 37 CFR 1.76(c)(2).

Comes now petitioner with the instant renewed petition with a Certificate of Correction 
and fee, reflecting the entire benefit claim, including the claim of priority to the provisional application.

The fee pursuant to 37 CFR 1.17(m) was charged to petitioner’s deposit account with 
the initial petition filed June 19, 2019. The statement of unintentional delay has been 
construed and a compliant ADS has been provided. Additionally, evidence 
that satisfactorily outlined circumstances surrounding the delay that establishes the entire 
delay was unintentional in accordance with the March 2, 2020, USPTO Notice published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 was previously 
provided.

All the above requirements in the instant application have therefore been satisfied and as such, 
the late claim for benefit of priority under 35 U.S.C. §§ 120 and 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and (e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia 
Faison-Ball at (571) 272-3212.  

This matter is being referred to the Certificates of Corrections Branch for issuance of a 
certificate of correction noting the priority claim to the non-provisional and provisional applications.






/DOUGLAS I WOOD/
Attorney Advisor, OPET

ATTACHMENT: Corrected Filing Receipt